Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 1 of 9 Page ID #:5




                            EXHIBIT A
                      Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 2 of 9 Page ID #:6
Elecironically FILED by Superior Court of California, County of Los Angeles on 09/28/2020 03:Cy3 PM SherF; R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                                                     20STCV37000
                                       Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Anthony Mohr




                        1
                                     CENTER FOR DISABILITY ACCESS
                        2           Raymond Ballister Jr., Esq., SBN 111282
                                    Russell Handy, Esq , SBN 19 50 5 8
                         3          AmandaSeabock, Esq., SBN 289900
                                    Zachary Best2 Esq., SBN 166035
                        4           Mail: 8033 Linda Vista Road, Suite 200
                                    San Die o, CA 92111
                         5           (858) 3~5-7385; (888) 422-5191 fax
                         6
                                     amandas@potterhandy.com

                         7           Attorneys for Plaintiff
                         8
                                                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         9
                                                                  COUNTY OF LOS ANGELES
                      10
                      11                                                                                       CaseNo. 2 OSTC~%/ 3 7 00 0
                                         Orlando Garcia,
                      12
                                                   Plaintiff,
                       13
                                          V.                                                                   Complaint For Damages And
                                                                                                               Injunctive Relief For
                       14
                                         Greenland LA metropoiis Hotei                                         A.7iolations Of: Americans ~J;1ith
                                         Development LLC, a Delaware                                           Disabilities Act; Unruh Civil
                       15
                                         LimitedZiability Company; and                                         Rights Act
                       16                Does 1-10,

                       17                         Defendants,                                                  Damages demanded exceed
                                                                                                               $25,000.
                       18
                       19
                       20                   Plaintiff Orlando Garcia complains of Greenland LA Metropolis Hotel
                       21        Development LLC, and Does 1-10 ("Defendants"), and alleges as follows:
                       22            PARTIES:
                       23            1. Plaintiff is a California resident with physical disabilities. He is
                       24        substantially limited in his ability to walk. He suffers from cerebral palsy. He
                       25        has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
                       26             2. Defendant Greenland LA Metropolis Hotel Development LLC, owns
                       27        and operates the Hotel Indigo, located at 899 Francisco St., Los Angeles,
                       28        California, currently and at all times relevant to this complaint.

                                                                                                     1

                                 Complaint
                                                                                                                                                   Exhibit A, Page 4
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 3 of 9 Page ID #:7




 11     3. Plaintiff does not know the true names of Defendants, their business
 2    capacities, their ownership connection to the property and business, or their
 3    relative responsibilities in causing the access violations herein complained of,
 4    and alleges a joint venture and common enterprise by all such Defendants.
 5    Plaintiff is informed and believes that each of the Defendants herein,
 6    including Does 1 through 10, inclusive, is responsible in some capacity for the
 7    events herein alleged, or is a necessary party for obtaining appropriate relief.
 8    Plaintiff will seek leave to amend when the true names, capacities,
 9    connections, and responsibilities of the Defendants and Does 1 through 10,
10    inclusive, are ascertained.
11      JURISDICTION:
12      4. This Court has subject matter jurisdiction over this action as a court of
13    general jurisdiction. This Court has personal jurisdiction over Defendants
14    because they conduct substantial_ b„siness in the State of California, County of
15    Los Angeles, and Defendant's offending Website is available throughout
16    California.
17      5. Venue it proper in this Court because Defendant conducts business in
18    this County.
19      6. Unlimited jurisdiction is proper because Plaintiff. seeks a permanent
20    injunction ordering compliance with the Americans with Disabilities Act.
21      PRELIMINARY STATEMENT
22       7. This is a lawsuit challenging the reservation policies and practices of a
23    place of lodging. Plaintiff does not know if any physical or architectural
24    barriers exist at the hotel and, therefore, is not claiming that that the hotel has
25    violated any construction-related accessibility standard. Instead, this is about
26    the lack of information provided on the hotel's reservation website that would
27    permit plaintiff to determine if there are rooms that would work for him.
28       8. After decades of research and findings, Congress found that there was


                                             2

      Complaint

                                                                        Exhibit A, Page 5
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 4 of 9 Page ID #:8




 1    a"serious and pervasive social problem" in America: the "discriminatory
 2    effects" of communication barriers to persons with disability. The data was
 3    clear and embarrassing. Persons with disabilities were unable to "fully
 4    participate in all aspects of society," occupying "an inferior status in our
 5    society," often for no other reason than businesses, including hotels and
 6'   motels, failed to provide information to disabled travelers. Thus, Congress
 7    decided "to invoke the sweep of congressional authority" and issue a"national
 8    mandate for the elimination of discrimination against individuals with
 9    disabilities," and to finally ensure that persons with disabilities have "equality
10    of opportunity, full participation, independent living" and self-sufficiency.
11      9. As part of that effort, Congress passed detailed and comprehensive
12    regulations about the design of hotels and motels. But, as importantly,
13    Congress recognized that the physical accessibility of a hotel or motel means
14    little if the 61 million adults living in A_me_rica with disabilities are unable to
15    determine which hotels/motels are accessible and to reserve them. Thus,
16    there is a legal mandate to provide a certain level of information to disabled
17    travelers.
18      10. But despite the rules and regulations regarding reservation procedures;
19    a 2019 industry article noted that: "the hospitality sector has largely
20    overlooked the importance of promoting accessible features to travelers."
21      11. These issues are of paramount important. Persons with severe
22    disabilities have modified their own residences to accommodate their unique
23    needs and to ameliorate their physical limitations. But persons with disabilities
24    are never more vulnerable than when leaving their own residences and having
25    to travel and stay at unknown places of lodging. They must be able to ascertain
26    whether those places work for them.
27

28



                                              3

      Complaint
                                                                        Exhibit A, Page 6
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 5 of 9 Page ID #:9




 1      FACTUAL ALLEGATIONS:
 2      12. Plaintiff planned on making a trip in October of 2020 to the Los
 3    Angeles, California, area.
 4      13. He chose the Hotel Indigo, located at 899 Francisco St., Los Angeles,
 5    California, because this hotel was at a desirable price and location.
 6      14. Plaintiff needs an accessible guestroom. He needs clearance around
 7    beds, he needs accessible restroom facilities including accessible sinks,
 8    accessible tubs or showers and accessible toilets. He needs sufficient
 9    maneuvering clearance in and around the guestroom. He needs accessories to
10    be located within an accessible reach range. In short, he benefits from and
11.   needs compliant accessible guestroom features.
12      15. Plaintiff    went      to    the       Hotel    Indigo     website      at
13    //www.ing.com/hotelindigo/hotels/us/en/los-angeles/laxfs/hoteldetail ori
14    Septeinber 17, 2020.
15      16. Plaintiff found that there was little information about the accessibility
16    of the rooms and hotel. For example, the King and King Exec rooms only
17    mentioned that the rooms were "ADA Accessible" with a"roll in shower".
18    Tliese are vague conclusory statements with no mention of any other
19    accessible features. For example, there is no mention if the bedroom has
20    compliant clear floor space, or if the toilet and sink are accessible, or if the
21    table/desk is accessible. There is not mention of accessible parking or paths of
22    travel.
23    . 17. The defendant's reservation system failed to identify and describe the
24    accessible features in the guestroom chosen by the plaintiff in enough detail to
25    reasoriably permit him to assess independently whether the particular
26    guestroom met his accessibility needs.
27       18. This lack of information created difficulty for the plaintiff and the idea
28    of trying to book this room -- essentially ignorant about its accessibility --


                                               4

      Complaint
                                                                       Exhibit A, Page 7
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 6 of 9 Page ID #:10




 1   caused discomfort for the Plaintiff.
 2      19. Plaintiff would like to patronize this hotel but is deterred from doing so
 3   because of the lack of detailed information through the hotel's reservation
 4   system. Plaintiff not only travels frequently but is always on the lookout for
 5   businesses that violate the law and discriminate against him and other persons
 6   with disabilities, intending to have them comply with the law and pay statutory
 7   penalties.
 8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12 10 1, et seq.)
11      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14      21. Under the ADA, lt is an act of discrimination to fail to make reasonable
15   modifications in policies, practices, or procedures when such modifications
16   are necessary to afford goods, services, facilities, privileges advantages or
17   accommodations to person with disabilities unless the entity can demonstrate
18   that taking such steps would fundamentally alter the nature of the those goods,
19   services, facilities, privileges advantages or accommodations. See 42 U.S.C. g
20   1218 2 (B) (2) (A) (ii) .
21      22. Specifically, with respect to reservations by places of lodging, a
22   defendant must ensure that its reservation system, including reservations
23   made by "any means," including by third parties, shall:
24                        a. Ensure that. individuals with disabilities can make
25                               reservations for accessible guest rooms during the same
26                               hours and in the same manner as individuals who do not
27                               need accessible rooms;
28                        b. Identify and describe accessible features in the hotels and


                                                  5

     Complaint
                                                                         Exhibit A, Page 8
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 7 of 9 Page ID #:11




 1                       guest rooms offered through its reservations service in
 2                        enough detail to reasonably permit individuals with
 3                        disabilities to assess independently whether a given hotel
 4                        or guest room meets his or her accessibility needs; and
 5                    c. Reserve, upon request, accessible guest rooms or specific
 6                        types of guest rooms and ensure that the guest rooms
 7                        requested are blocked and removed from all reservations
 8                        systems.
 9             See28 C.F.R. § 36.302(e).
10      23. Here, the defendant failed to modify its reservation policies and
11   procedures to ensure that it identified and described accessible features in the
12   hotels and guest rooms in enough detail to reasonably permit individuals with
13   disabilities to assess independently whether a given hotel or guest room meets
14   his or her accessibility needs and failed to ensure that individuals with
15   disabilities can make reservations for accessible guest rooms during the same
16   hours and in the same manner as individuals who do not need accessible
17   rooms.
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21      24. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia;
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code § 51(b).
28      2 5. The Unruh Act provides that a violation of the ADA is a violation of the


                                           A

      Complaint

                                                                     Exhibit A, Page 9
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 8 of 9 Page ID #:12




 1   Unruh Act. Cal. Civ. Code, § 51(f).
 2     26. Defendants' acts and omissions, as herein alleged, have violated the
 3   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
 4   reservation policies and practices.
 5     2 7. Because the violation of the Unruh Civil Rights Act resulted in difficulty
 6   and discomfort for the plaintiff, the defendants are also each responsible for
 7   statutory damages, i.e., a civil penalty. See Civ. Code § 52 (a).
 8          PRAYER:
 9          Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11       1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 5 5 of the California Civil Code and is not
14   seeking injunctive relief under tr.e Disabled Persons Act at all.
15       2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
19
20
21    Dated: September 17, 2020               CENTER FOR DISABILTY ACCESS
22
23
                                                           m
24
25                                            By:
                                              Russell Handy, Esq.
26
                                              Attorneys for Plaintiff
27
28


                                              7

      Complaint

                                                                         Exhibit A, Page 10
Case 2:20-cv-10603-FLA-AGR Document 1-1 Filed 11/20/20 Page 9 of 9 Page ID #:13




 1

 2

 3

 4

 5

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        ~
      Complaint

                                                             Exhibit A, Page 11
